PER CURIAM.
Coconut Grove Station Development, Ltd. (“the tenant”) appeals a final judgment following the trial court’s rulings on competing motions for partial summary judgment as to the tenant’s claims against Miami-Dade County (“the County”), and the County’s counterclaim, in which the trial court ruled in favor of the County. The County’s motion for summary judgment as to the lease contract and its arguments before the trial court were premised on the County’s contention that it had satisfied its obligations under the lease by providing the seventeen-year-old plat. Because the trial court granted summary judgment as to the lease contract on this argument and the record does not support such a finding, we reverse the final judgment on that basis. Although we reverse the final judgment entered in the County’s favor, we do not disturb the trial court’s findings as it relates to the “Best Efforts” contract.1
CORTINAS and ROTHENBERG, JJ., concur.

. Because the County did not argue or rely on its statute of limitations affirmative defense in obtaining summary judgment as to the lease contract, that issue is not properly before us and cannot serve as grounds to affirm the order under review.